DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species a (semi-pneumatic tire made of one or more thermoset polyurethane compounds), claims 1-4, 6-11, 13, and 14 in the reply filed on June 29, 2022 is acknowledged.
Claims 5, 12, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/698,519, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, 
a) in the disclosure of the provisional application there is only one claim which is an omnibus claim merely referring to the specification; specification paragraphs 0029, 0030, and 0032 and Fig. 4 support the recitation of first and second spaced apart sidewalls each having a base end and an opposing end, the opposing ends being directly connected by a contact member and the base ends being directly connected by a bridging member, a hollow channel defined by the first and second sidewalls, contact member, and bridging member, and a sidewall structure extending from the contact member and the second sidewall, the sidewall structure including a disc contact portion, and the disc contact portion being coupled to the second sidewall or more specifically being directly connected to the second sidewall; specification paragraphs 0030, 0032, and Fig. 5 support the recitation of a continuous channel tire defined by a bridging member, spaced apart first and second sidewalls, a contact member, and a sidewall structure extending from the contact member and the second sidewall, the sidewall structure including a disc contact portion, and the disc contact portion being coupled to the second sidewall or more specifically being directly connected to a tapered portion which in turn is connected to the second sidewall; however the instant nonprovisional application independent claim 1 recites first and second sidewalls each having a base “portion” instead of a base -- end -- , the contact member “extending from the opposing end of the first sidewall to the oposing end of the second sidewall” instead of -- connecting the opposing ends of the first and second sidewalls -- , the bridging member “extending from the base portion of the first sidewall to thebase portion of the second sidewall” instead of -- connecting the base ends of the first and second sidewalls -- , and “a disc contact portion extending outwardly away from the contact member and/or second sidewall” instead of -- a sidewall structure extending from the contact member and the second sidewall, the sidewall structure including a disc contact portion, and the disc contact portion being coupled to the second sidewall -- , and the instant nonprovisional application independent claim 8 recites “a continuous channel tire defined by a bridging member, spaced apart sidewalls, and a contact member coupled to a disc contact portion” instead of -- a continuous channel tire defined by a bridging member, spaced apart first and second sidewalls, a contact member, and a sidewall structure extending from the contact member and the second sidewall, the sidewall structure including a disc contact portion, and the disc contact portion being coupled to the second sidewall -- , 
b) in the disclosure of the provisional application at least one polyurethane compound is recited as the tire material (paragraphs 0042-0047, 0052, 0058, 0063, and 0066), but there is no disclosure of the tire material being at least one “urethane” compound as in claims 1 and 9 of the instant nonprovisional application, 
c) the disclosure of the provisional application does not include the recitation in claims 6 and 13 of the instant nonprovisional application that the first and second sidewalls, contact member, and bridging member have “varied thicknesses”, and 
d) the disclosure of the provisional application does not include the recitation in claims 7 and 14 of the instant nonprovisional application that the first and second sidewalls, contact member, and bridging member have “thicknesses of at least .3125 inches” (offset thickness in range of .225 inches to .4 inches, range of .25 inches to 0.375 inches, approximately 0.3125 inches in provisional specification paragraph 0036).
Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).

The application papers are objected to because they appear to be a blurry copy of original papers and thus lack sufficient legibility as highlighted above (37 CFR 1.52(a)(1)(v) and MPEP 608.01(I)).

A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the connection of the disc contact member with the other parts of the tire structure. See paragraph 4 above.
Claims 8-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connections among the bridging member, spaced apart sidewalls, contact member and disc contact portion defining the continuous channel. See paragraph 4 above.
Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “disc contact portion” is defined only when the tire is a seeder tire (see paragraph 12 below).
 	Claims 3 and 4 lack proper antecedent basis (change “the tire is made of” to -- the one or more urethane compounds are -- ).
 	In claims 6 and 13 it is not clear what thicknesses are required to be “varied” among the first sidewall, second sidewall, contact member, and bridging member: are each of the components required to have nonconstant thickness, or does each component have a constant thickness different from every other component, or is it merely required that all of the components do not have the same constant thickness?
 	In claim 8 it is not clear what is required by the recitation of the tire being “configured for mounting on a wheel rim” other than that the tire is capable of being mounted on a wheel rim; for purposes of this examination claim 8 will be so construed, but clarification is required.
 	Claims 9-11 lack proper antecedent basis (in claim 8 the tire is formed by rotational molding of a polyurethane, so cancel claim 9 and in claims 10 and 11 change “the tire comprises” to -- the polyurethane is -- ).
Claims 2, 8-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is not clear what if any further tire structure is required in these tire claims by reciting that the tire is “formed by rotational molding” in these tire claims (MPEP 2113(I)):
2113    Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disc contact portion” in claims 1-4, 6-11, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0254820 A1 having a provisional application filing date of February 13, 2019.
 	See paragraph 4 above: the US ‘820 provisional application supports the tire shown in Figs. 3A-3C and Figs. 4A-4B and disclosure of the tire as a hollow seeder tire made of individually molded polyurethane components (thus capable of being formed by rotational molding) to obtain a modulus higher than traditional rubber while maintaining increased flexibility compared to a solid tire. As to claims 2, 6, 8-10, and 13, see paragraphs 9-10 above.
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariman et al. (8,544,516 B2) cited by applicant.
 	See the embodiment of Fig. 8 and disclosure that the tire is formed of first and second urethane materials and the continuous hollow channel 130 can be provided in any of the other embodiments to provide desirable load damping characteristics and mud shedding, col. 1 line 4 - col. 4 line 26. Note that in claim 8 the recited “the tire being formed by rotational molding of a polyurethane” language does not exclude a plurality of polyurethane compounds at least in view of the original disclosure in claim 10 that the claim 8 tire comprises one or more polyurethane compounds, see MPEP 2111, 2111.01.
Claim(s) 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0128266 A1.
 	See the embodiments of Figs. 1-9, paragraphs 0001-0097: one polyurethane or plurality of polyurethanes, paragraphs 0087-0089; teeth 63 capable of functioning as a disc contact portion, which is all the instant claims require (see paragraphs 9 and 12 above); exemplary thickness of contact member, first and second sidewalls, and bridging member is around 10.5 mm (0.391 inches) but bridging member has larger thickness in heel 31 provided for mounting the tire on the wheel rim (paragraphs 0052 and 0081). As to claims 2, 6, 8-10, and 13, see paragraphs 9-10 above.
Claim(s) 1-4, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application 0 076 412 A2.
 	See the embodiment of Fig. 7 and translation: thermoset polyurethane (“not considered to be thermoplastic” = thermoset), protruding ends of the contact member and of the sidewalls capable of functioning as a disc contact portion, which is all the instant claims require (see paragraphs 9 and 12 above), all components capable of being molded before the friction welding process and therefore capable of being formed by rotational molding. As to claims 2, 6, 8-10, and 13, see paragraphs 9-10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0122386 A1 in view of Mariman et al. (8,544,516 B2) cited by applicant, US Patent Application Publication 2019/0016176 A1 having a filing date of July 13, 2017, and European Patent Application 1 238 824 A1 and optionally further in view of Vaidya (4,049,767) and US Patent Application Publication 2018/0134084 A1 having a filing date of November 17, 2016.
 	The only difference between the US ‘386 tire and the claimed tire is the presence of the bridging member creating the hollow channel (embodiments of Figs. 3-9, paragraphs 0001-0058), however it is well known to provide such bridging member creating the hollow channel in order to facilitate mounting on the wheel rim and to create a semi-pneumatic tire to improve load damping characteristics and mud shedding, as evidenced for example by Mariman et al. (see paragraph 16 above), US ‘176 (embodiment of Figs. 1-10, paragraphs 0001-0035), and EP ‘824 (embodiments of Figs. 1-5, paragraphs 0001-0021); it would therefore have been obvious to one of ordinary skill in the art to provide the claimed bridging member creating the hollow channel in the US ‘386 tire in order to facilitate mounting on the wheel rim and to create a semi-pneumatic tire to improve load damping characteristics and mud shedding. As to claims 2, 6, 8-11, and 13, see paragraphs 9-10 above. This is especially true in view of Vaidya and US ‘084 exemplifying the well known preferred technique of rotational molding such tires; it would therefore have been obvious to one of ordinary skill in the art to use the the well known preferred technique of rotational molding the above tire.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2015/0122386 A1 in view of Mariman et al. (8,544,516 B2) cited by applicant, US Patent Application Publication 2019/0016176 A1 having a filing date of July 13, 2017, and European Patent Application 1 238 824 A1 and optionally further in view of Vaidya (4,049,767) and US Patent Application Publication 2018/0134084 A1 having a filing date of November 17, 2016 as applied to claims 1-3, 6, 8-11, and 13 above, and further in view of US Patent Application Publication 2016/0128266 A1.
 	See paragraph 17 above: it would have been obvious to one of ordinary skill in the art to use known suitable thicknesses in such tires, including the exemplary thicknesses of around 10.5 mm (0.391 inches) taught by US ‘266, absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            October 25, 2022